EXHIBIT Interactive Intelligence Announces Preliminary 2009 Third Quarter Results Final results to be reported Oct. 26, 2009 INDIANAPOLIS, Oct. 12, 2009 – Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, today announced preliminary results for its third quarter ended Sept. 30, 2009. The company expects to report total revenues between $32.0 million and $34.0 million, net income on a non-GAAP* basis between $5.2 million and $5.8 million, and diluted earnings per share (EPS) on a non-GAAP basis between $0.28 and $0.31. The company expects to report GAAP net income between $2.5 million and $2.9 million, and EPS between $0.13 and $0.16. These preliminary results include gains from foreign currency of approximately $400,000. Non-GAAP net income and EPS differ from GAAP net income and EPS due to a stock-based compensation expense of approximately $975,000, or EPS of $0.05, and a non-cash income tax expense of approximately $1.8 to $2.0 million, or EPS of $0.10 to $0.11. “Product and services revenues contributed to results for the quarter, both increasing compared to the same period last year,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “We received two license orders that were each more than $1 million and eight other orders each worth more than $250,000.
